 



Exhibit 10.1
EXECUTION COPY
TERM LOAN AGREEMENT
Dated as of December 3, 2007
Among
TIN LAND FINANCING, LLC
and
the LENDERS party hereto
and
CITIBANK, N.A.
and
CITICORP NORTH AMERICA, INC.
 i 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
PRELIMINARY STATEMENT
    1  
 
       
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Other Terms
    10  
 
       
ARTICLE II
       
 
       
AMOUNT AND TERMS OF THE LOANS
       
 
       
SECTION 2.01. Loans and Borrowings
    11  
SECTION 2.02. Request for and Funding of the Borrowing
    11  
SECTION 2.03. Repayment of Loans; Evidence of Debt
    11  
SECTION 2.04. Prepayment of Loans
    12  
SECTION 2.05. Interest, Payments and Computations, Etc.
    13  
SECTION 2.06. Increased Costs
    15  
SECTION 2.07. Additional Interest on Loans Bearing a Eurodollar Rate
    15  
SECTION 2.08. Taxes
    16  
SECTION 2.09. Break Funding Payments
    17  
SECTION 2.10. Pro Rata Treatment; Sharing of Payments
    17  
SECTION 2.11. Right of Setoff
    18  
SECTION 2.12. Certain Calculations
    18  
SECTION 2.13. Designation of a Different Lending Office
    18  
 
       
ARTICLE III
       
 
       
CONDITIONS OF BORROWING
       
 
       
SECTION 3.01. Conditions Precedent to Borrowing
    18  
SECTION 3.02. Additional Conditions
    20  
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 4.01. Representations and Warranties of the Borrower
    20  
 
       
ARTICLE V
       
 
       
COVENANTS
       
 
       
SECTION 5.01. Covenants of the Borrower
    23  

ii 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VI
       
 
       
[INTENTIONALLY BLANK]
       
 
       
ARTICLE VII
       
 
       
EVENTS OF DEFAULT
       
 
       
SECTION 7.01. Events of Default
    29  
 
       
ARTICLE VIII
       
 
       
THE AGENT
       
 
       
SECTION 8.01. Authorization and Action
    31  
SECTION 8.02. Agent’s Reliance, Etc.
    32  
SECTION 8.03. CNAI and Affiliates
    32  
SECTION 8.04. Bank’s Lending Decision
    32  
SECTION 8.05. Indemnification of Agent
    32  
 
       
ARTICLE IX
       
 
       
INDEMNIFICATION
       
 
       
SECTION 9.01. Indemnities by the Borrower
    33  
SECTION 9.02. Indemnities by TIN
    33  
SECTION 9.03. Representation and Warranty of TIN
    34  
 
       
ARTICLE X
       
 
       
MISCELLANEOUS
       
 
       
SECTION 10.01. Amendments, Etc.
    35  
SECTION 10.02. Notices, Etc.
    35  
SECTION 10.03. Assignability
    35  
SECTION 10.04. Costs, Expenses and Taxes
    37  
SECTION 10.05. No Proceedings; Waiver of Consequential Damages
    38  
SECTION 10.06. Confidentiality
    38  
SECTION 10.07. No Deemed Waivers; Remedies Cumulative
    38  
SECTION 10.08. GOVERNING LAW
    38  
SECTION 10.09. Execution in Counterparts
    39  
SECTION 10.10. Survival of Termination
    39  
SECTION 10.11. Consent to Jurisdiction
    39  
SECTION 10.12. WAIVER OF JURY TRIAL
    39  
SECTION 10.13. Agreement Regarding Certain Post-Closing Matters
    39  

 iii 

 



--------------------------------------------------------------------------------



 



SCHEDULES

         
SCHEDULE I
  -   Bank Accounts
SCHEDULE II
  -   Addresses
SCHEDULE III
  -   Borrower UCC Information

ANNEXES

         
ANNEX A
  -   Form of Account Control Agreement
ANNEX B-1
  -   Form of Corporate Opinion of Counsel to the Borrower
ANNEX B-2
  -   Form of Bankruptcy Opinion of Counsel to the Borrower
ANNEX C
  -   Form of Assignment and Acceptance
ANNEX D
  -   Form of Security Agreement
ANNEX E
  -   Form of Borrowing Request
ANNEX F
  -   Form of Substitution Event Notice

 iv 

 



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
Dated as of December 3, 2007
          TIN Land Financing, LLC, a Delaware limited liability company (the
“Borrower”), CAFCO, LLC , a Delaware limited liability company, CHARTA, LLC, a
Delaware limited liability company, CRC FUNDING, LLC, a Delaware limited
liability company, CIESCO, LLC, a Delaware limited liability company, CITIBANK,
N.A., and CITICORP NORTH AMERICA, INC., a Delaware corporation (“CNAI”), as
agent (the “Agent”) for the Lenders (as defined herein), agree as follows:
          PRELIMINARY STATEMENT. The Borrower has acquired the Purchase Notes
and Purchase Letters of Credit (each as defined herein), pursuant to the Sale
and Contribution Agreement (as defined herein). The Borrower has requested that
the Lenders (as defined herein) make a single term loan to it in an aggregate
principal amount of $1,163,700,000. The Lenders are prepared to make said term
loan upon the terms and conditions hereof. Accordingly, the parties agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “Account Control Agreement” means a Blocked Account Control Agreement,
in the form of Annex A hereto, dated as of December 3, 2007, between the
Borrower, JPMorgan Chase Bank, N.A., and the Agent, as from time to time
amended.
          “Adjusted Eurodollar Rate” means, for any Interest Period, an interest
rate per annum equal to the rate per annum obtained by dividing (i) the
Eurodollar Rate for such Interest Period by (ii) a percentage equal to 100%
minus the Eurodollar Rate Reserve Percentage for such Period.
          “Adverse Claim” means any encumbrance, lien, security interest,
charge, set-off, dispute or other right or claim of any third party or any other
type of preferential arrangement.
          “Affected Interest Period” has the meaning specified in Section 2.08.
          “Affected Person” has the meaning specified in Section 2.06.
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such Person or is a director or officer of such Person.
          “Agent’s Account” means the special account (account number 4063-6695)
of the Agent maintained at the office of Citibank at 399 Park Avenue, New York,
New York.
          “Alternate Base Rate” means a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the highest of:

 



--------------------------------------------------------------------------------



 



          (a) the rate of interest announced publicly by Citibank in New York,
New York, from time to time as Citibank’s base rate;
          (b) 1/2 of one percent above the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average being determined weekly on each Monday (or, if such
day is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by Citibank on the basis of such
rates reported by certificate of deposit dealers to and published by the Federal
Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank from
three New York certificate of deposit dealers of recognized standing selected by
Citibank, in either case adjusted to the nearest 1/4 of one percent or, if there
is no nearest 1/4 of one percent, to the next higher 1/4 of one percent; and
          (c) the Federal Funds Rate.
          “Applicable Margin” has the meaning specified in the Fee Letter.
          “Assignment and Acceptance” means an assignment and acceptance
agreement entered into by a Bank Lender, an Eligible Assignee and the Agent,
pursuant to which such Eligible Assignee may become a party to this Agreement,
in substantially the form of Annex C hereto.
          “Available Interest Amount” has the meaning specified in
Section 2.05(b)(iv).
          “Available Reserves” shall, solely for purposes of the Conduit
Lenders’ liquidity backstop arrangements, mean the difference between (i) the
aggregate outstanding undrawn amount of the Purchase Letters of Credit on such
date less (ii) the sum of (a) the Borrower Accrued Interest Amount on such date
and (b) the outstanding principal on the Loan on such date.
          “Bank Accounts” shall mean any and all accounts established and
maintained by the Borrower in the name of the Borrower to which Collateral may
be credited (including, without limitation, “Deposit Accounts” and “Securities
Accounts”, as defined in the Security Agreement).
          “Bank Commitment” of any Bank Lender means, (a) with respect to
Citibank, $1,163,700,000 or such amount as reduced or increased by any
Assignment and Acceptance entered into between Citibank and other Bank Lenders;
or (b) with respect to a Bank Lender that has entered into an Assignment and
Acceptance, the amount set forth therein as such Bank Lender’s Bank Commitment,
in each case as such amount may be reduced or increased by an Assignment and
Acceptance entered into between such Bank Lender and an Eligible Assignee.
          “Bank Lenders” means Citibank and each Eligible Assignee that shall
become a party to this Agreement pursuant to Section 10.03.
          “Barclays Letter of Credit” means each of the three standby letters of
credit issued by Barclays Bank plc (or any successor thereof) on October 31,
2007 in support of the obligations of the respective issuers under the Barclays
Supported Notes, as from time to time amended in accordance with Section 5.01(w)
hereof. When used herein, the term “Barclays Letter of Credit” shall include any
Substitute L/C issued in accordance with the second sentence of Section 5.01(w)
hereof.

2



--------------------------------------------------------------------------------



 



          “Barclays Supported Notes” means, collectively, (i) the promissory
note dated October 31, 2007 in favor of TIN Inc issued by Crown Pine Buyer 4,
L.P. in the principal amount of $85,000,000, (ii) the promissory note dated
October 31, 2007 in favor of TIN Inc issued by Crown Pine Buyer 4, L.P. in the
principal amount of $85,000,000, and (iii) the promissory note dated October 31,
2007 in favor of TIN Inc issued by Crown Pine Buyer 4, L.P. in the principal
amount of $80,605,238, each such promissory note assigned to the Borrower on
November 28, 2007 and being supported by a Barclays Letter of Credit, as from
time to time amended in accordance with Section 5.01(w) hereof.
          “Basic Documents” means, collectively, the Transaction Documents, the
Purchase Notes, and the Purchase Letters of Credit.
          “Borrower” has the meaning specified in the introduction hereto.
          “Borrower Accrued Interest Amount” has the meaning specified in
Section 2.05(b)(iv).
          “Borrowing” means the borrowing hereunder of the Loans.
          “Borrowing Request” has the meaning specified in Section 2.02(a).
          “Business Day” means any day on which commercial banks and foreign
exchange markets settle payments and are open for general business (including
dealings in foreign exchange and foreign currency deposits) in New York City and
London.
          “Buyer” means an issuer, and collectively, all issuers of the Purchase
Notes.
          “Capital Expenditures” means expenditures (including in respect of
Capital Lease Obligations) made by the Borrower to acquire or construct fixed
assets, plant and equipment (including renewals, improvements and replacements,
but excluding repairs unless such repairs are required to be capitalized in
accordance with GAAP).
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent and/or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Cash Equivalents” means (a) direct obligations of the United States
of America, or of any agency thereof, or obligations guaranteed by or backed by
the full faith and credit of the United States of America, or of any agency
thereof, in either case, maturing not more than one year from the date of
acquisition thereof, (ii) commercial paper A-1 or better by S&P or P-1 or better
by Moody’s and maturing not more than 90 days from the date of acquisition
thereof, (iii) demand deposit accounts maintained in the ordinary course of
business, (iv) certificates of deposits issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $500,000,000, in each case maturing not more than 90 days from the
date of acquisition thereof, (v) banker’s acceptances and (vi) money-market
funds investing solely in those securities otherwise described in this
definition; provided that such Cash Equivalents shall mature on or before the
Settlement Date immediately succeeding the acquisition thereof.
          “Change in Control” means the failure of TIN to at all times maintain,
directly or indirectly, its 100% ownership interests of the Borrower.

3



--------------------------------------------------------------------------------



 



          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Citibank” means Citibank, N.A., a national banking association, its
successors and assigns.
          “Collateral” has the meaning specified in the Security Agreement.
          “Collection Account” means the Bank Account governed by the Account
Control Agreement.
          “Conduit Lenders” means CAFCO, LLC, CHARTA, LLC, CIESCO, LLC and CRC
Funding, LLC and any successor or assign of CAFCO, LLC, CHARTA, LLC, CIESCO, LLC
or CRC Funding, LLC that is an entity which in the ordinary course of its
business issues commercial paper or other securities to fund the Loan.
          “CP Conduit Rate” for any Interest Period with respect to any Loan or
Interest Deficit Amount means the per annum rate equivalent to the weighted
average of the per annum rates paid or payable by each Conduit Lender from time
to time as interest on or otherwise (by means of interest rate hedges or
otherwise) in respect of those Promissory Notes issued by such Conduit Lender
that are allocated, in whole or in part, by the Agent (on behalf of such Conduit
Lender) to fund the purchase or maintenance of such Loan or Interest Deficit
Amount during such Interest Period as determined by the Agent (on behalf of such
Conduit Lenders) and reported to the Borrower and which rates shall reflect and
give effect to the commissions of placement agents and dealers in respect of
such Promissory Notes, to the extent such commissions are allocated, in whole or
in part, to such Promissory Notes by the Agent (on behalf of such Conduit
Lenders); provided, however, that (a) if any component of such rate is a
discount rate, in calculating the “CP Conduit Rate” for such Interest Period the
Agent shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum; (b) the CP
Conduit Rate with respect to Loans or Interest Deficit Amounts funded by
Participants shall be the same rate as in effect from time to time on Loans or
Interest Deficit Amounts or portions of either thereof that are not funded by a
Participant; and (c) if all of the Loans and related Interest Deficit Amounts
maintained by the Conduit Lender are funded by Participants, then the CP Conduit
Rate shall be the Conduit Lenders’ pool funding rate in effect from time to time
for its largest size pool of transactions which funds quarterly.
          “Debt” means (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations to pay the deferred purchase price of property or services,
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as Capital
Lease Obligations, and (v) obligations under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) to purchase or otherwise
acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (iv) above.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Default Interest Period” means, during any period while any principal
of any Loan or any other amount under this Agreement or any other Transaction
Document is not paid when due, each

4



--------------------------------------------------------------------------------



 



successive period as the Agent shall from time to time (with the approval of the
Majority Banks) choose; provided that (a) no such period shall exceed three
months, (b) the first such period shall commence as of the date on which such
principal or other amount became due and each succeeding such period shall
commence upon the expiry of the immediately preceding such period and (c) in the
absence of or pending such selection by the Agent or consent from the Majority
Banks, each Default Interest Period shall have a duration of one week.
          “Defaulted Eligible Receivables” shall, solely for purposes of the
Conduit Lenders’ liquidity backstop arrangements, mean the principal amount of
all Purchase Notes that (i) are subject to a Purchase Note Event of Default and
(ii) are not at such time supported by a Purchase Letter of Credit issued by an
L/C Issuer rated at least BBB- and Baa3 by S&P and Moody’s, respectively.
          “Dexia Letter of Credit” means each of the three standby letters of
credit issued by Dexia Credit Local, New York Branch (or any successor thereof)
on October 31, 2007 in support of the obligations of the issuer under the Dexia
Supported Notes, as from time to time amended in accordance with Section 5.01(w)
hereof. When used herein, the term “Dexia Letters of Credit” shall include any
Substitute L/C issued in accordance with the second sentence of Section 5.01(w)
hereof.
          “Dexia Supported Note” means, collectively, (i) the promissory note
dated October 31, 2007 in favor of TIN Inc issued by Crown Pine Buyer 1, L.P. in
the principal amounts of $100,000,000, (ii) the promissory note dated
October 31, 2007 in favor of TIN Inc issued by Crown Pine Buyer 1, L.P. in the
principal amounts of $100,000,000 and (iii) the promissory note dated
October 31, 2007 in favor of TIN Inc issued by Crown Pine Buyer 1, L.P. in the
principal amounts of $77,592,700, each such promissory note assigned to the
Borrower on November 28, 2007 and being supported by a Dexia Letter of Credit,
as from time to time amended in accordance with Section 5.01(w) hereof.
          “Dollars” and “$” refer to lawful money of the United States of
America.
          “Effective Date” has the meaning specified in Section 3.01.
          “Eligible Assignee” means (i) CNAI or any of its Affiliates, (ii) any
Person managed by Citibank, CNAI or any of their Affiliates, or (iii) any
financial or other institution acceptable to the Agent and, provided at such
time no default or Event of Default exists, the Borrower (such consent of the
Borrower not to be unreasonably withheld or delayed).
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
          “Eurodollar Rate” means, for any Interest Period, an interest rate per
annum equal to the rate per annum at which deposits in Dollars are offered by
the principal office of Citibank in London, England to prime banks in the London
interbank market at 11:00 A.M. (London Time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the Loan
associated with such Interest Period on such first day and for a period equal to
such Interest Period.
          “Eurodollar Rate Reserve Percentage” of any Lender for any Interest
Period in respect of which interest is computed by reference to the Eurodollar
Rate means the reserve percentage applicable two Business Days before the first
day of such Interest Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) (or if more
than one such percentage shall be applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve

5



--------------------------------------------------------------------------------



 



requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Interest
Period.
          “Event of Default” has the meaning specified in Section 7.01.
          “Excluded Taxes” means, with respect to the Agent or any Lender,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which the Agent or Lender as the case may be is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America, and (c) in the case of a Lender that is not a
Unites States person within the meaning of section 7701(a)(30) of the Internal
Revenue Code of 1986 (a “Foreign Lender”), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of assignment (or designation of a new lending office), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.08.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
          “Fee Letter” means the letter agreement dated as of December 3, 2007,
between the Agent and the Borrower.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

6



--------------------------------------------------------------------------------



 



          “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
          “Incipient Event of Default” means an event that but for notice or
lapse of time or both would constitute an Event of Default.
          “Indemnified Party” has the meaning specified in Section 9.01.
          “Independent Manager” has the meaning specified in the Operating
Agreement.
          “Intercompany Note” has the meaning specified in the Sale and
Contribution Agreement.
          “Interest Deficit Amount” has the meaning specified in
Section 2.05(b)(iv).
          “Interest Period” means the period commencing on the date of the
Borrowing and ending on February 15, 2008 and thereafter, each period commencing
on the last day of the immediately preceding Interest Period and ending on the
fifteenth day of the third consecutive month ending after the month in which
such immediately preceding Interest Period ended. The determination of Interest
Periods shall be subject to the following provisions:
     (a) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; and
          (b) if any Interest Period would otherwise end after the Maturity
Date, such Interest Period shall end on the Maturity Date.
          “Investment” means, for any Person (a) the acquisition (whether for
cash, property, services or securities or otherwise) of capital stock, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person or any agreement to make any such acquisition (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; or (d) the entering into of any Hedging Agreement.
          “Investment Company Act” means the Investment Company Act of 1940, as
amended from time to time.
          “Knowledge Date” has the meaning specified in Section 5.01(j).
          “L/C Issuer” means an issuer, and collectively, all issuers, of the
Purchase Letters of Credit.
          “Lenders” means, collectively, the Conduit Lenders and Bank Lenders.
          “Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in or the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic

7



--------------------------------------------------------------------------------



 



effect as any of the foregoing) and in the case of securities, any purchase
option, call or similar right of a third party with respect to such securities.
          “Liquidation Fee” means, for any Interest Period for which interest is
computed by reference to the CP Conduit Rate and a reduction of the Loan is made
for any reason on any day other than the last day of such Interest Period, the
amount, if any, by which (A) the additional interest which would have accrued
during such Interest Period on the reductions of Loans relating to such Interest
Period had such reductions remained as Loans for all of such Interest Period,
exceeds (B) the interest, if any, received by the Lenders which hold such Loans
from the investment of the proceeds of such reductions of Loans for the
remainder of such Interest Period. The Borrower acknowledges that although each
Lender intends to use commercially reasonable efforts to reinvest the proceeds
of a reduction in the Loans in investments that the Lender deems reasonably
available to it given the timing and circumstances of the reduction of the Loans
as contemplated by this definition, market conditions and other factors deemed
relevant by the Lender in its sole discretion, may prevent such reinvestment or
otherwise limit the investment options a Lender deems reasonably available to
it.
          “Loan” and “Loans” have the meanings specified in Section 2.01(a).
          “London Business Day” means any day on which trading by and between
banks in Dollar deposits in the London interbank market occurs.
          “Majority Banks” shall mean at any time Bank Lenders holding Loans (or
interests therein) which aggregate more than 50% of all outstanding Loans.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property or financial condition of the Borrower, (b) the
ability of either the Borrower or TIN to perform any of its obligations under
this Agreement or any other Transaction Document or (c) the validity or
enforceability of any of the Basic Documents or the rights and remedies of the
Agent and the Lenders thereunder.
          “Maturity Date” means November 5, 2027; provided that if such day is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
          “Member” has the meaning specified in the Operating Agreement.
          “Moody’s” means Moody’s Investor Service, Inc.
          “Operating Agreement” means the Limited Liability Company Agreement of
the Borrower dated as of November 13, 2007, as amended and restated pursuant to
the Amended and Restated Operating Agreement of the Borrower dated as of
December 3, 2007, as further amended from time to time (without prejudice to
Section 5.01(p) hereof).
          “Optional Prepayment” has the meaning specified in Section 2.04(a).
          “Other Company” means TIN and all of its Subsidiaries except the
Borrower.
          “Participant” has the meaning specified in Section 10.03(h).
          “Percentage Interest” shall mean, as to any Lender at any time of
determination, the percentage equivalent of a fraction the numerator of which
shall be an amount equal to the portion of the Loans owing to such Lender at
such time (after giving effect to all Assignments and Acceptances

8



--------------------------------------------------------------------------------



 



effective on or prior to such time of determination) and the denominator of
which shall be an amount equal to the aggregate Loans at such time.
          “Permitted Investments” means (i) the Purchase Notes, (ii) the
Purchase Letters of Credit, and (iii) cash and Cash Equivalents.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Promissory Notes” means, collectively, (i) the promissory notes
issued by CAFCO, LLC, (ii) participations sold by CAFCO, LLC pursuant to
Section 10.03(h), (iii) the promissory notes issued by CHARTA, LLC,
(iv) participations sold by CHARTA, LLC pursuant to Section 10.03(h), (v) the
promissory notes issued by CRC Funding, LLC, and (vi) participations sold by CRC
Funding, LLC pursuant to Section 10.03(h); provided that the term “Promissory
Note” shall not include the interest sold to a Bank Lender or its designee.
          “Purchase Notes” means, collectively, the Barclays Supported Notes,
the Dexia Supported Notes, the RBS Supported Notes and the Société Générale
Supported Notes, including any note issued in substitution or exchange of any
such note.
          “Purchase Note Event of Default” means, with respect to any Purchase
Note, an “Event of Default” under such Purchase Notes.
          “Purchase Letters of Credit” means, collectively, the Barclays Letters
of Credit, the Dexia Letters of Credit, the RBS Letters of Credit and the
Société Générale Letters of Credit.
          “RBS Letter of Credit” means each of the three standby letters of
credit issued by The Royal Bank of Scotland plc (or any successor thereof) on
October 31, 2007 in support of the obligations of the respective issuers under
the RBS Supported Notes, as from time to time amended in accordance with
Section 5.01(w) hereof. When used herein, the term “RBS Letter of Credit” shall
include any Substitute L/C issued in accordance with the second sentence of
Section 5.01(w) hereof.
          “RBS Supported Notes” means, collectively, (i) the promissory note
dated October 31, 2007 in favor of TIN Inc issued by Crown Pine Buyer 3, L.P. in
the principal amount of $150,000,000, (ii) the promissory note dated October 31,
2007 in favor of TIN Inc issued by Crown Pine Buyer 3, L.P. in the principal
amount of $150,000,000, and (iii) the promissory note dated October 31, 2007 in
favor of TIN Inc issued by Crown Pine Buyer 3, L.P. in the principal amount of
$183,580,104, each such promissory note assigned to the Borrower on November 28,
2007 and being supported by a RBS Letter of Credit, as from time to time amended
in accordance with Section 5.01(w) hereof.
          “Register” has the meaning specified in Section 10.03(c).
          “S&P” means Standard and Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “Sale and Contribution Agreement” means the Sale and Contribution
Agreement dated as of November 28, 2007 between TIN and the Borrower, as the
same may be amended, modified or restated from time to time in accordance with
the terms hereof.
          “SEC” means the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



          “Security Agreement” means a Security Agreement, in the form of Annex
D hereto, dated as of December 3, 2007, between the Borrower and the Agent, as
from time to time amended.
          “Settlement Date” means the last day of each Interest Period and any
other date on which the principal and interest on the Loans is due and payable
in full.
          “Société Générale Letter of Credit” means each of the three standby
letters of credit issued by Société Générale (or any successor thereof) on
October 31, 2007 in support of the obligations of the respective issuer under
the Société Générale Supported Note, as from time to time amended in accordance
with Section 5.01(w) hereof. When used herein, the term “Société Générale Letter
of Credit” shall include any Substitute L/C issued in accordance with the second
sentence of Section 5.01(w) hereof.
          “Société Générale Supported Note” means, collectively, (i) the
promissory note dated October 31, 2007 in favor of TIN Inc issued by Crown Pine
Buyer 2, L.P. in the principal amount of $100,000,000, (ii) the promissory note
dated October 31, 2007 in favor of TIN Inc issued by Crown Pine Buyer 2, L.P. in
the principal amount of $100,000,000, and (iii) the promissory note dated
October 31, 2007 in favor of TIN Inc issued by Crown Pine Buyer 2, L.P. in the
principal amount of $84,159,525, each such promissory note assigned to the
Borrower on November 28, 2007 and being supported by a Société Générale Letter
of Credit, as from time to time amended in accordance with Section 5.01(w)
hereof.
          “Special Manager” has the meaning specified in Section 5.01(i).
          “Subsidiary” means any corporation or other entity of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by the Borrower.
          “Substitute L/C” means any letter of credit that replaces or is
substituted for a Purchase Letter of Credit with respect to which the issuer
thereof has a senior long term unsecured indebtedness rating of at least “AA-”
by S&P and “Aa3” by Moody’s.
          “Timber Borrower Term Loan Agreement” means a Term Loan Agreement,
dated as of December 3, 2007, between the TIN Timber Finance, LLC, the Lenders
party thereto, Citibank, N.A. and the Agent, as from time to time amended.
          “TIN” means TIN Inc., a Delaware corporation.
          “Transaction Document” means any of this Agreement, the Security
Agreement, the Fee Letter, the Account Control Agreement, the Sale and
Contribution Agreement, all amendments and waivers to any of the foregoing and
all other agreements and documents delivered and/or related hereto or thereto.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          SECTION 1.02. Other Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles. All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.

10



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNT AND TERMS OF THE LOANS
          SECTION 2.01. Loans and Borrowings. (a) On the terms and conditions
hereinafter set forth, the Conduit Lenders may, in their sole discretion, and
the Bank Lenders shall, ratably in accordance with their respective Bank
Commitments, make a single term loan to the Borrower (each a “Loan”, and
collectively the “Loans”) in Dollars on the Effective Date in the aggregate
principal amount of $1,163,700,000. The failure of any Bank Lender to make the
Loan required to be made by it shall not relieve any other Bank Lender of its
obligation to make its Loan hereunder; provided that neither the Agent nor any
Bank Lender shall be responsible for any other Bank Lender’s failure to make its
Loan as required hereunder.
          (b) Each Bank Lender at its option may make its Loan by causing any
domestic or foreign branch or Affiliate of such Bank Lender to make such Loan on
behalf of such Bank Lender.
          SECTION 2.02. Request for and Funding of the Borrowing. (a) The Loan
shall be made on at least one Business Day’s prior written notice (such notice
to be delivered by 11:00 a.m. New York City time), substantially in the form of
Annex E (the “Borrowing Request”) from the Borrower to the Agent. The Borrowing
Request shall specify (i) the aggregate amount of the Borrowing, (ii) the date
of the Borrowing (which shall be a Business Day), and (iii) the location and
number of the Borrower’s account to which funds are to be disbursed, which shall
comply with the requirements of Section 2.02(b) hereof. The Agent shall promptly
thereafter notify the Borrower whether the Conduit Lenders have determined to
make the Loan.
          If the Conduit Lenders have determined not to make the Loan, the Agent
shall promptly send notice of the Borrowing Request to all of the Bank Lenders
concurrently by telecopier specifying the date of such Loan and each Bank
Lender’s Bank Commitment.
          (b) The Conduit Lenders or the Bank Lenders, as the case may be,
shall, upon satisfaction of the applicable conditions set forth in Article III,
make the Loan to be made by it hereunder by wire transfer of Dollars in
immediately available funds by 12:00 noon, New York City time, on the date of
the Borrowing, to the account of the Agent designated by it for such purpose by
notice to the Conduit Lenders or the Bank Lenders. The Agent will make such
funds available to the Borrower by promptly crediting the amounts so received,
in like currency and funds, to one or more accounts of the Borrower maintained
in New York City and designated by Borrower in the Borrowing Request.
          (c) Notwithstanding the foregoing, a Bank Lender shall not be
obligated to make a Loan under this Section 2.02 in an amount which would exceed
such Bank Lender’s Bank Commitment less such Bank Lender’s ratable share of the
aggregate outstanding Loans held by its related Conduit Lender. Each Bank
Lender’s obligation shall be several, such that the failure of any Bank Lender
to make available to the Borrower any funds in connection with the Borrowing
shall not relieve any other Bank Lender of its obligation, if any, hereunder to
make funds available on the date of the Borrowing, but no Bank Lender shall be
responsible for the failure of any other Bank Lender to make funds available in
connection with the Borrowing.
          SECTION 2.03. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally agrees to repay to the Agent for account of the Lenders
on the Maturity Date the full principal amount of the Loan. Amounts repaid in
respect of the Loan may not be reborrowed.

11



--------------------------------------------------------------------------------



 



          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from the Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Agent shall maintain accounts in which it shall record (i) the
amount of each Loan and each Interest Period therefor, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Agent hereunder for account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section 2.03 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request a promissory note from the Borrower
evidencing its Loan. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Agent, in a principal amount
equal to the amount of such Loan and dated the date thereof. Thereafter, the
Loan evidenced by such promissory note and interest thereon shall at all times
(including after assignment) be represented by a promissory note in such form
payable to the payee named therein and its registered assigns.
          SECTION 2.04. Prepayment of Loans(i). (a) The Borrower may, at its
option and without penalty, upon thirty days prior written notice to the Agent,
prepay the Loans in whole or in part (any such prepayment, an “Optional
Prepayment”); provided that (i) the loans under the Timber Borrower Term Loan
Agreement are also optionally prepaid in full or (ii) prior to such date TIN
Timber Finance, LLC shall have executed an intercreditor agreement with respect
to the purchase notes held by it for the benefit of the Agent, such agreement to
be in form and substance satisfactory to the Agent. Each Optional Prepayment in
part shall be in a minimum principal amount of $25,000,000 and incremental
multiple of $1,000,000 in excess thereof.
          (b) If at any time the Borrower receives any payment or prepayment of
principal of any of the Purchase Notes (whether directly or as a result of a
draw under any Purchase Letter of Credit or otherwise), the Borrower shall
promptly (but in no event later than the close of business on the Business Day
immediately following the underlying payment or prepayment) prepay the Loan in
an aggregate principal amount equal to the principal amount of such payment or
prepayment and pending such prepayment of the Loan shall hold such amounts in
cash and Cash Equivalents maturing on or before the date such prepayment of the
Loan is to be made.
          (c) Upon the occurrence of a Change in Control, the Borrower shall
promptly prepay in full the Loans then outstanding, together with all accrued
interest thereon and all fees and other amounts then owing by the Borrower under
this Agreement and the other Basic Documents.
          (d) Prepayments under this Section shall be applied ratably to the
Loan in accordance with the respective principal amounts thereof and shall be
accompanied by (i) accrued interest (including, without limitation, the Borrower
Accrued Interest Amount) and (ii) any and all payments required by Section 2.09
and Section 10.04 hereof.
          (e) The Borrower shall promptly (but in no event later than the close
of business on the Business Day immediately following the date the underlying
prepayment was received in the case of a

12



--------------------------------------------------------------------------------



 



mandatory prepayment) notify the Agent by telephone (confirmed by telecopy) of
any prepayment under this Section. Each such notice shall specify (i) the
prepayment date, (ii) the principal amount of the Loan to be prepaid, (iii) the
circumstances giving rise to such prepayment and (iv) a reasonably detailed
calculation of the amount of such prepayment. Notice of such prepayment shall be
irrevocable. Promptly following receipt of any such notice, the Agent shall
advise the Lenders of the contents thereof.
          SECTION 2.05. Interest, Payments and Computations, Etc.
          (a) Interest Amounts.
     (i) Loans. Interest shall accrue on the Loans for each Interest Period as
follows:
     (A) To the extent a Lender’s Percentage Interest of Loans is funded through
the issuance of Promissory Notes, such Lender’s Percentage Interest of Loans
shall bear interest at a rate per annum equal to such Lender’s CP Conduit Rate
for each day of such Interest Period plus the Applicable Margin.
     (B) To the extent a Lender’s Percentage Interest of Loans is not funded
through the issuance of Promissory Notes, such Lender’s Percentage Interest of
Loans shall bear interest at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Margin. 
     (ii) Interest Deficit Amount. Interest shall accrue on the Interest Deficit
Amount for each Interest Period as follows:
     (A) To the extent such Interest Deficit Amount is funded through the
issuance of Promissory Notes, such portion shall bear interest at a rate per
annum equal to such Lender’s CP Conduit Rate for each day of such Interest
Period plus the Applicable Margin.
     (B) To the extent such Interest Deficit Amount is not funded through the
issuance of Promissory Notes, such portion shall bear interest at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Margin. 
     (iii) Default Interest. Notwithstanding the foregoing clause (i) and (ii),
if any principal of or interest on any Loan or any fee or other amount
whatsoever payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration, by prepayment or otherwise, such overdue
amount shall bear interest, after as well as before judgment, to the extent
permitted by applicable law, for any Default Interest Period, at a rate per
annum equal to the Alternate Base Rate from time to time in effect plus 2.0% per
annum from and including the due date thereof but excluding the date such amount
is actually paid.
          (b) Interest Payments.
     (i) Settlement Dates. The Borrower hereby agrees to pay to the Agent’s
Account for the benefit of the Lenders on each Settlement Date interest in an
amount equal to the lesser of (x) the Available Interest Amount for such
Settlement Date and (y) the Borrower Accrued Interest Amount for such Settlement
Date.

13



--------------------------------------------------------------------------------



 



     (ii) Maturity Date. If on the Maturity Date the Interest Deficit Amount for
such Settlement Date is greater than zero, the Borrower shall pay to the Lenders
on the Maturity Date an amount equal to such Interest Deficit Amount.
     (iii) Defaulted Interest. Interest accrued pursuant to clause (a)(iii) of
this Section shall be payable on demand.
     (iv) Definitions. As used in this clause (b):
     “Available Interest Amount” means, for any Settlement Date, the aggregate
amount of cash and Cash Equivalents credited to the Collection Account on such
Settlement Date.
     “Borrower Accrued Interest Amount” means, for any date (a “Determination
Date”), the following:
     (w) the aggregate amount of the interest accrued on the Loans as specified
in Section 2.05(a)(i) from and including the immediately preceding Settlement
Date (or, if no Settlement Date has occurred prior to such Determination Date,
the date of the Borrowing) to but excluding such Determination Date; plus
     (x) the Interest Deficit Amount for the immediately preceding Settlement
Date (or, if no Settlement Date has occurred prior to such Determination Date,
the amount pursuant to this clause (x) is zero); plus
     (y) the aggregate amount of interest accrued on the Interest Deficit Amount
for the immediately preceding Settlement Date as specified in Section
2.05(a)(ii) for the period from and including such immediately preceding
Settlement Date to but excluding such Determination Date (or, if no Settlement
Date has occurred prior to such Determination Date, the amount pursuant to this
clause (y) is zero); minus
     (z) accrued interest amounts (if any) prepaid pursuant to Section 2.04(d).
     “Interest Deficit Amount” means, for each Settlement Date, the amount (if
positive) by which the Borrower Accrued Interest Amount for such Settlement Date
exceeds the Available Interest Amount for such Settlement Date.
          (c) Timing. All amounts to be paid or deposited by the Borrower
hereunder shall be paid or deposited no later than 11:00 A.M. (New York City
time) on the day when due in same day funds to the Agent’s Account, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. The Agent shall distribute any such payments
received by it for account of any other Person to the appropriate recipient
promptly following receipt thereof. All payments hereunder or under any other
Transaction Document shall be made in Dollars.
          (d) Computation. All computations of interest, fees, and other amounts
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed. Whenever any
payment or deposit to be made hereunder shall be due on a day other

14



--------------------------------------------------------------------------------



 



than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.
          SECTION 2.06. Increased Costs. (a) If CNAI, any Lender or any of their
respective Affiliates (each an “Affected Person”) determines that a Change in
Law affects or would affect the amount of the capital required or expected to be
maintained by such Affected Person and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of its Loans
(or of maintaining its obligation to make its Loan) or interests therein related
to this Agreement or to the funding thereof and other commitments of the same
type, then, upon demand by such Affected Person (with a copy to the Agent), the
Borrower shall immediately pay to the Agent for the account of such Affected
Person (as a third-party beneficiary), from time to time as specified by such
Affected Person, additional amounts sufficient to compensate such Affected
Person in the light of such circumstances, to the extent that such Affected
Person reasonably determines such increase in capital to be allocable to the
existence of any of such commitments. A certificate as to such amounts submitted
to the Borrower and the Agent by such Affected Person shall be conclusive and
binding for all purposes, absent manifest error. Failure or delay on the part of
any Affected Person to demand compensation pursuant to this Section 2.06 shall
not constitute a waiver of such Affected Person’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the change in law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).
          (b) If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements
referred to in Section 2.07) in or in the interpretation of any law or
regulation or (ii) compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to purchase or
purchasing, or maintaining the Loan in respect of which interest is computed by
reference to the Eurodollar Rate, then, upon demand by such Lender (with a copy
to the Agent), the Borrower shall immediately pay to the Agent, for the account
of such Lender (as a third-party beneficiary), from time to time as specified by
such Lender, additional amounts sufficient to compensate such Lender for such
increased costs. A certificate as to such amounts submitted to the Borrower and
the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.
          SECTION 2.07. Additional Interest on Loans Bearing a Eurodollar Rate.
The Borrower shall pay to any Bank Lender, so long as such Bank Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the Loans of such
Lender during each Interest Period in respect of which interest is computed by
reference to the Eurodollar Rate, for such Interest Period, at a rate per annum
equal at all times during such Interest Period to the remainder obtained by
subtracting (i) the Eurodollar Rate for such Interest Period from (ii) the rate
obtained by dividing such Eurodollar Rate referred to in clause (i) above by
that percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of
such Lender for such Interest Period, payable on each date on which interest is
payable. Such additional interest shall be determined by such Lender and notice
thereof given to the Borrower through the Agent within 30 days after any
interest payment is made with respect to which such additional interest is
requested. A certificate as to such additional interest submitted to the
Borrower and the Agent by such Bank Lender shall be conclusive and binding for
all purposes, absent manifest error.

15



--------------------------------------------------------------------------------



 



          SECTION 2.08. Taxes. (a) Any and all payments and deposits required to
be made hereunder or under any other Transaction Document by the Borrower shall
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding Excluded Taxes (all levies, imposts,
deductions, charges, withholdings and liabilities other than Excluded Taxes
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder to any
Affected Person, (i) the Borrower shall make an additional payment to such
Affected Person, in an amount sufficient so that, after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.08), such Affected Person receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law. Within 30 days after the date of any such payment of Taxes, the
Borrower will furnish to such Affected Person the original or a certified copy
of a receipt evidencing payment thereof.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or other documentary taxes or any other excise or property taxes, charges
or similar levies which arise from any payment made hereunder or under any other
Transaction Document or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Transaction Document
(hereinafter referred to as “Other Taxes”).
          (c) The Borrower will indemnify each Affected Person for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.08) paid by such Affected Person and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within thirty days from the date the Affected
Person makes written demand therefor (and a copy of such demand shall be
delivered to the Agent). A certificate as to the amount of such indemnification
submitted to the Borrower and the Agent by such Affected Person, setting forth,
in reasonable detail, the basis for and the calculation thereof, shall be
conclusive and binding for all purposes absent manifest error.
          (d) Each Affected Person which is organized outside the United States
and which is entitled to an exemption from, or reduction of, withholding tax
under the laws of the United States as in effect on the date hereof (or, in the
case of any Person which becomes an Affected Person after the date hereof, on
the date on which it so becomes an Affected Person with respect to any payments
under this Agreement) shall, on or prior to the date hereof (or, in the case of
any Person who becomes an Affected Person after the date hereof, on or prior to
the date on which it so becomes an Affected Person), deliver to the Borrower
such certificates, documents or other evidence, as required by the Internal
Revenue Code of 1986, as amended or Treasury Regulations issued pursuant
thereto, including Internal Revenue Service Form W-8BEN or Form W-8ECI and any
other certificate or statement of exemption required by Treasury
Regulation Section 1.1441-1(a) or Section 1.1441-6(c) or any subsequent version
thereof, properly completed and duly executed by such Affected Person as will
permit such payments to be made without withholding or at a reduced rate. Each
such Affected Person shall from time to time thereafter, upon written request
from the Borrower, deliver to the Borrower any new certificates, documents or
other evidence as described in the preceding sentence as will permit payments
under this Agreement to be made without withholding or at a reduced rate (but
only so long as such Affected Person is legally able to do so).
          (e) The Borrower shall not be required to pay any amounts to any
Affected Person in respect of Taxes and Other Taxes pursuant to paragraphs (a),
(b) and (c) above if the obligation to pay such amounts is attributable to the
failure by such Affected Person to comply with the provisions of

16



--------------------------------------------------------------------------------



 



paragraph (d) above; provided, however, that should an Affected Person become
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Affected Person shall reasonably
request to assist such Affected Person to recover such Taxes.
          SECTION 2.09. Break Funding Payments. With respect to any Loan for
which interest is calculated at the Eurodollar Rate, in the event of (a) the
payment of any principal of any such Loan other than on the last day of an
Interest Period (including as a result of any prepayment or Event of Default),
or (b) the failure to borrow or prepay any such Loan on the date specified in
any notice delivered pursuant hereto (any such Interest Period in this clause
(b) or clause (a) above, an “Affected Interest Period”) therefor as a result of
a request by the Borrower (unless as a result of a default by any Bank Lender in
its obligation to fund its Loan), then, in any such event, the Borrower shall
compensate each Affected Person for the loss, cost and expense attributable to
such event. The loss to any Affected Person attributable to any such event shall
be deemed to include an amount determined by such Affected Person to be equal to
the excess, if any, of (i) the amount of interest that such Affected Person
would pay for a deposit equal to the principal amount of its Loan for the period
from the date of such payment, failure or assignment to the last day of the then
current Affected Interest Period for such Loan (or, in the case of a failure to
borrow, the duration of the Affected Interest Period that would have resulted
from such borrowing) if the interest rate payable on such deposit were equal to
the Adjusted Eurodollar Rate for such Affected Interest Period, over (ii) the
amount of interest that such Affected Person would earn on such principal amount
for such period if such Affected Person were to invest such principal amount for
such period at the interest rate that would be bid by such Affected Person (or
an affiliate of such Affected Person) for Dollar deposits from other banks in
the eurodollar market at the commencement of such period. A certificate as to
such amounts submitted to the Borrower and the Agent by such Affected Person
shall be conclusive and binding for all purposes, absent manifest error. The
Borrower shall pay such Affected Person the amount shown as due on any such
certificate within ten Business Days after receipt thereof.
          SECTION 2.10. Pro Rata Treatment; Sharing of Payments. (a) If at any
time insufficient funds are received by and available to the Agent to pay fully
all amounts then due hereunder, such funds shall be applied (i) first, to pay
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties, and (iii) then to pay other amounts payable hereunder.
          (b) Except to the extent otherwise provided herein, (i) each payment
or prepayment of principal of Loans by the Borrower shall be made for account of
each Lender pro rata in accordance with the respective unpaid principal amounts
of the Loans held by them; and (ii) each payment of interest on Loans by the
Borrower shall be made for account of each Lender pro rata in accordance with
the amounts of interest on such Loans then due and payable to each respective
Lender.
          (c) If any Lender (for purposes of this Section only, referred to as a
“Recipient”) shall obtain payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of the Loans or
portion thereof owned by it in excess of its ratable share of payments made on
the Loans owned by the Lenders, such Recipient shall forthwith purchase from the
Lenders which received less than their ratable share participations in the Loans
owned by such Persons as shall be necessary to cause such Recipient to share the
excess payment ratably with each such other Person; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
Recipient, such purchase from each such other Person shall be rescinded and each
such other Person shall repay to the Recipient the purchase price paid by such
Recipient for such participation to the extent of such recovery, together with
an amount equal to such other Person’s ratable share (according to the
proportion of (a) the amount of such other Person’s required payment to (b) the
total amount so recovered

17



--------------------------------------------------------------------------------



 



from the Recipient) of any interest or other amount paid or payable by the
Recipient in respect of the total amount so recovered.
          SECTION 2.11. Right of Setoff. Without in any way limiting the
provisions of Section 2.10, the Agent and each Lender is hereby authorized (in
addition to any other rights it may have) at any time after the occurrence and
during the continuance of a default or Event of Default or an Incipient Event of
Default to set-off, appropriate and apply (without presentment, demand, protest
or other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by the Agent or such Lender to, or for the account
of, the Borrower against any amount owing by the Borrower to such Person or to
the Agent on behalf of such Person (even if contingent or unmatured).
          SECTION 2.12. Certain Calculations. For purposes of calculating
amounts payable by Borrower under Sections 2.06, 2.07, 2.08 and 2.09 hereof, any
Borrower Accrued Interest Amount outstanding on the applicable date of
determination shall be treated as part of the principal amount of the Loans for
purposes of such calculations.
          SECTION 2.13. Designation of a Different Lending Office. If any Bank
Lender requests compensation under Section 2.06, or requires the Borrower to pay
any additional amount to any Bank Lender or any Governmental Authority for the
account of any Bank Lender pursuant to Section 2.08, then such Bank Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such Bank
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.06 or Section 2.08, as the case may be, in the
future and (ii) would not subject such Bank Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Bank Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Bank Lender in connection with any such designation or assignment.
ARTICLE III
CONDITIONS OF BORROWING
          SECTION 3.01. Conditions Precedent to Borrowing. The obligation of the
Bank Lenders to make the Loans under this Agreement is subject to the conditions
precedent that the Agent shall have received on or before the date (the
“Effective Date”) of such Borrowings the following, each (unless otherwise
indicated) dated such date, in form and substance satisfactory to the Agent:
          (a) Certified copies of the resolutions of the Borrower and TIN
approving this Agreement and any other Transaction Documents to which it is a
party and certified copies of all documents evidencing other necessary limited
liability company or corporate action, as the case may be, and governmental
approvals, if any, with respect to this Agreement and any such other Basic
Documents.
          (b) A certificate of the Secretary or Assistant Secretary of each of
the Borrower and TIN certifying the names and true signatures of the officers
authorized to sign Transaction Documents to be delivered by it hereunder and
thereunder.
          (c) Time stamped receipt copies of proper financing statements, duly
filed on or before the date of the Borrowing under the UCC of all jurisdictions
that the Agent may deem necessary or desirable in order to perfect the ownership
and security interests of the Agent, the Lenders contemplated by this Agreement
and the Security Agreement.

18



--------------------------------------------------------------------------------



 



          (d) Time stamped receipt copies of proper financing statements, duly
filed on or before the date of the Borrowing under the UCC of all jurisdictions
that the Agent may deem necessary or desirable in order to perfect the ownership
and security interests of the Borrower contemplated by the Sale and Contribution
Agreement.
          (e) Favorable opinions (addressed to the Agent, the Lenders and dated
the Effective Date) of Sutherland Asbill & Brennan LLP, counsel for the
Borrower, substantially in the form of Annex B-1 and Annex B-2 hereto and as to
such other matters as the Agent may reasonably request.
          (f) A copy of the Operating Agreement and/or by-laws, as the case may
be, certified by the Secretary or Assistant Secretary of each of the Borrower
and TIN (including, in the case of the Borrower, evidence that the Borrower is a
bankruptcy-remote, single purpose entity).
          (g) A copy of the certificate of formation or the certificate of
incorporation, as the case may be, of each of the Borrower and TIN, certified as
of a recent date by the Secretary of State or other appropriate official of the
state of its organization, and a certificate as to the good standing of each of
the Borrower and TIN from such Secretary of State or other official, dated as of
a recent date.
          (h) From each party hereto and thereto either (i) a counterpart of
this Agreement and each other Basic Document signed on behalf of such party or
(ii) written evidence (which may include telecopy transmission of a signed
signature page to this Agreement and each other Basic Document) that such party
has signed a counterpart of this Agreement and each other Basic Document.
          (i) The Agent shall have received reliance letters (addressed to the
Agent, the Lenders (or opinions containing satisfactory reliance language in the
case of opinions of counsel of each Buyer) and dated the Effective Date or such
other date satisfactory to the Agent) from counsel for each issuer of the
Purchase Notes and the Purchase Letters of Credit, in the form reasonably
satisfactory to the Agent.
          (j) A certificate, dated the Effective Date and signed by a authorized
officer of the sole Member of the Borrower, confirming compliance with the
conditions set forth in Section 3.02 hereof.
          (k) A certificate, dated the Effective Date and signed by a authorized
officer of TIN, confirming that the representations and warranties contained in
the Sale and Contribution Agreement and each other Basic Document to which it is
a party are true and correct on and as of the date of the Borrowing as though
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).
          (l) The Security Agreement, substantially in the form of Annex D, duly
executed and delivered by the Borrower and the Agent, together with evidence of
the perfection and first priority of the security interest created thereby in
the Collateral (including satisfactory evidence that (i) the Agent has control
(within the meaning of Section 9-107 of the UCC) of the Collateral constituting
letter-of-credit-rights (within the meaning of Section 9-102(a)(51) the UCC) and
(ii) the Borrower has delivered to the Agent (x) the Purchase Notes and the
Purchase Letters of Credit, together with a consent from each issuer of the
Purchase Letters of Credit to the assignment of the proceeds thereof and (y)
signed, undated note transfer powers, in the case of the Purchase Notes and
signed, undated notices of transfer, in the case of the Purchase Letters of
Credit).

19



--------------------------------------------------------------------------------



 



          (m) Evidence that the transfer of the Collateral to the Borrower from
TIN has been consummated, and the instruments and agreements (including, without
limitation the Sale and Contribution Agreement) constituting the Collateral are
in form and substance satisfactory to the Agent, the Lenders.
          (n) Such other documents as the Agent, the Lenders or special New York
counsel to the Agent may reasonably request.
          (o) An account control agreements substantially in the form of Annex
A, duly executed and delivered by the Borrower and the Agent, for each Bank
Account set forth on Schedule I hereto.
          (p) All amounts payable under the Intercompany Note shall have been
paid in full in cash and the Intercompany Note shall have been cancelled and the
Agent shall have received a termination letter duly executed and delivered by
TIN and in form and substance satisfactory to the Agent.
          The obligation of any Bank Lender to make its Loan is also subject to
the payment by the Borrower of such fees as the Borrower shall have agreed to
pay to any Bank Lender or the Agent in connection herewith, including the fees
and expenses set forth in the Fee Letter and of Milbank, Tweed, Hadley & McCloy
LLP, special New York counsel to the Agent in connection with the negotiation,
preparation, execution and delivery of this Agreement and the other Transaction
Documents and the Loans hereunder (to the extent that statements for such fees
and expenses have been delivered to the Borrower).
          SECTION 3.02. Additional Conditions. The obligation of each Bank
Lender to make its Loan is also subject to the satisfaction of the following
conditions:
                    (i) The representations and warranties contained in
Sections 4.01 of this Agreement and in the Security Agreement are true and
correct on and as of the date of the Borrowing as though made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date), and
                    (ii) No event has occurred and is continuing, or would
result from such Borrowing, that constitutes an Event of Default or an Incipient
Event of Default.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower hereby represents and warrants to the Agent and the Lenders as follows:
          (a) The Borrower is a limited liability company duly formed, validly
existing and in good standing under the laws of the jurisdiction set forth in
Schedule III hereto, has all requisite power and authority to carry on its
business as now conducted, and is duly qualified to do business, and is in good
standing, in every jurisdiction where the nature of its business requires it to
be so qualified.
          (b) The execution, delivery and performance by the Borrower of the
Transaction Documents and the other documents to be delivered by it hereunder,
including the Borrower’s use of the

20



--------------------------------------------------------------------------------



 



proceeds, (i) are within the Borrower’s limited liability company powers,
(ii) have been duly authorized by all necessary limited liability company
action, (iii) do not contravene (1) the Borrower’s certificate of formation or
Operating Agreement, (2) any law, rule or regulation applicable to the Borrower,
(3) any contractual restriction binding on or affecting the Borrower or its
property or (4) any order, writ, judgment, award, injunction or decree binding
on or affecting the Borrower or its property, and (iv) do not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties (except for the
interest created pursuant to this Agreement). Each of the Transaction Documents
has been duly executed and delivered by the Borrower.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of the Transaction
Documents or any other document to be delivered thereunder, except for the
filing of UCC financing statements which are referred to therein.
          (d) Each of the Transaction Documents constitutes the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms.
          (e) There is no pending or threatened action, investigation or
proceeding affecting the Borrower before any court, governmental agency or
arbitrator which may materially adversely affect the financial condition or
operations of the Borrower or the ability of the Borrower to perform its
obligations under the Transaction Documents, or which purports to affect the
legality, validity or enforceability of the Transaction Documents.
          (f) No proceeds of any Loan will be used (i) to acquire any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934 or (ii) for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States.
          (g) The Borrower is the legal and beneficial owner of the Collateral
free and clear of any Adverse Claim and each document conveying such ownership
interest does contain any provisions restricting the ability of the Agent or the
Lenders from exercising its rights as provided by the Transaction Documents. No
effective financing statement or other instrument similar in effect covering the
Collateral is on file in any recording office, except those filed in favor of
the Agent relating to this Agreement and those filed by the Borrower pursuant to
the Sale and Contribution Agreement.
          (h) The principal place of business and chief executive office of the
Borrower and the office where the Borrower keeps its records are located at the
address or addresses referred to in Section 5.01(b). The Borrower is located in
the jurisdiction of organization set forth in Schedule III hereto for purposes
of Section 9-307 of the UCC as in effect in the State of New York; and the
office in the jurisdiction of organization of the Borrower in which a UCC
financing statement is required to be filed in order to perfect the security
interest granted by the Borrower hereunder is set forth in Schedule III hereto
(in each case as such Schedule III may be amended from time to time pursuant to
Section 5.01(b)).
          (i) The Borrower is not an “investment company” as defined in, or
subject to regulation under, the Investment Company Act.
          (j) The Borrower is not known by and does not use any tradename or
doing-business-as name.

21



--------------------------------------------------------------------------------



 



          (k) The Borrower was formed on November 13, 2007 and the Borrower did
not engage in any business activities prior to the date of this Agreement. The
Borrower has no Subsidiaries.
          (l) (i) The fair value of the property of the Borrower is greater than
the total amount of liabilities, including contingent liabilities, of the
Borrower, (ii) the present fair salable value of the assets of the Borrower is
not less than the amount that will be required to pay all probable liabilities
of the Borrower on its debts as they become absolute and matured, (iii) the
Borrower does not intend to, and does not believe that it will, incur debts or
liabilities beyond the Borrower’s abilities to pay such debts and liabilities as
they mature and (iv) the Borrower is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which the
Borrower’s property would constitute unreasonably small capital.
          (m) The Borrower has (i) timely filed all federal tax returns required
to be filed, (ii) timely filed all other material state and local tax returns
and (iii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges (other than any tax, assessment or
governmental charge which is being contested in good faith and by proper
proceedings, and with respect to which the obligation to pay such amount is
adequately reserved against in accordance with generally accepted accounting
principles).
          (n) No event has occurred and is continuing that constitutes an Event
of Default or an Incipient Event of Default.
          (o) The Borrower is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property.
          (p) The Borrower has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Agent and the Lenders in
connection with the negotiation of this Agreement and the other Transaction
Documents or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
          (q) The Borrower has no Investments other than Permitted Investments.
          (r) The Borrower has no Debt other than Debt created hereunder.
          (s) Each Purchase Note is supported by a Purchase Letter of Credit
from an Eligible Bank (as defined in the applicable Purchase Note).
          (t) The Buyer is a United States person.
          (u) Each Purchase Note represents a bona fide obligation of the
related Buyer to pay the amounts stated therein and each Purchase Letter of
Credit represents a bona fide obligation of the related L/C Issuer to pay the
amounts stated therein.

22



--------------------------------------------------------------------------------



 



          (v) Each Purchase Note and each Purchase Letter of Credit is in
conformity in all material respects with all applicable laws, rules and
regulations in effect as of the date of the Borrowing.
          (w) Schedule I hereto accurately sets forth each Bank Account
maintained by the Borrower (including a description thereof and the respective
account number), the name of the respective bank with which the Bank Account is
maintained, and the jurisdiction of the respective bank with respect to such
Bank Account.
          (x) The net proceeds of the Loans will be used by the Borrower to
repay the Intercompany Note in full and any excess shall be used for general
corporate purposes of the Borrower; provided that neither the Agent nor any
Lenders shall have any responsibility as to the use of any of such proceeds.
ARTICLE V
COVENANTS
          SECTION 5.01. Covenants of the Borrower. Until the principal of and
interest on the Loans and all fees and other amounts whatsoever payable
hereunder have been paid in full, the Borrower covenants and agrees with the
Agent and the Lenders that:
          (a) Compliance with Laws, Compliance with Basic Documents; Etc. The
Borrower will comply in all material respects with all applicable laws, rules,
regulations and orders and preserve and maintain its limited liability company
existence, rights, franchises, qualifications, and privileges.
          (b) Offices, Records, Name and Organization, Inspection Rights. The
Borrower will keep its principal place of business and chief executive office
and the office where it keeps its records at the address of the Borrower set
forth on Schedule II hereto or, upon 30 days’ prior written notice to the Agent,
at any other locations within the United States. The Borrower will not change
its name or its state of organization, unless (i) the Borrower shall have
provided the Agent with at least 30 days’ prior written notice thereof, together
with an updated Schedule III, and (ii) no later than the Effective Date of such
change, all actions, documents and agreements reasonably requested by the Agent
to protect and perfect the Agent’s interest in the Collateral and the other
assets of the Borrower in which a security interest is granted hereunder have
been taken and completed. Upon confirmation by the Agent to the Borrower of the
Agent’s receipt of any such notice (together with an updated Schedule III) and
the completion or receipt of the actions, agreements and documents referred to
in clause (ii) of the preceding sentence, Schedule III hereto shall, without
further action by any party, be deemed to be amended and replaced by the updated
Schedule III accompanying such notice. The Borrower will permit any
representatives designated by the Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its responsible officers and independent accountants, if any, all at such
reasonable times and as often as reasonably requested.
          (c) Payment of Obligations. The Borrower will pay its obligations,
including tax liabilities, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, or (b) the Borrower has set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

23



--------------------------------------------------------------------------------



 



          (d) Sales, Liens, Etc. Except for the ownership and security interests
created hereunder in favor of the Agent, the Borrower will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to the Collateral or assign any
right to receive income in respect thereof.
          (e) Maintenance of Properties; Insurance. The Borrower will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
          (f) Further Assurances. (i) The Borrower agrees from time to time, at
its expense, promptly to execute and deliver all further instruments and
documents, and to take all further actions, that may be necessary or desirable,
or that the Agent may reasonably request, to perfect, protect or more fully
evidence the Loans under this Agreement, or to enable the Lenders or the Agent
to exercise and enforce their respective rights and remedies under the Security
Agreement.
                    (ii) The Borrower authorizes the Agent to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Collateral, which financing statements may describe the
collateral covered thereby as “all assets of the Borrower,” “all assets” or
words of similar effect.
                    (iii) The Borrower shall take such action from time to time
as shall be necessary to ensure that the Collateral (including the Purchase
Notes and the related Purchase Letters of Credit) is subject to a valid first
and prior perfected security interest pursuant to the Security Agreement.
          (g) Reporting Requirements. The Borrower will provide to the Agent (in
multiple copies, if requested by the Agent) the following:
                    (i) as soon as available and in any event within 45 days
after the end of each quarter and each fiscal year of the Borrower, a balance
sheet of the Borrower as of the end of such quarter and a statement of income
and retained earnings of the Borrower for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of the Borrower;
                    (ii) at the time of the delivery of the financial statements
provided for in clauses (i) of this paragraph, a certificate of the financial
officer or treasurer of the sole Member of the Borrower to the effect that, to
the best of such officer’s knowledge, no Event of Default or Incipient Event of
Default has occurred and is continuing or, if any Event of Default or Incipient
Event of Default has occurred and is continuing, specifying the nature and
extent thereof;
                    (iii) as soon as possible and in any event within five days
after the occurrence of each Event of Default or Incipient Event of Default, a
statement of the financial officer or treasurer of the sole Member of the
Borrower setting forth details of such Event of Default or Incipient Event of
Default and the action that the Borrower has taken and proposes to take with
respect thereto;
                    (iv) promptly after receipt thereof, any and all notices and
other communications under the Purchase Notes and the Purchase Letters of
Credit;

24



--------------------------------------------------------------------------------



 



                    (v) the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or TIN or any of its Subsidiaries to which the Borrower,
TIN or its Subsidiary, as the case may be, has actual knowledge that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
                    (vi) any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect;
                    (vii) as soon as possible and in any event within five days
of each Interest Payment Date (as defined in each Purchase Letter of Credit),
notice of any failure of any principal and interest then due and owing on such
Interest Payment Date in respect of the Purchase Notes to have been deposited in
the Collection Account;
                    (viii) two Business Days prior to each Settlement Date,
notice of the anticipated Interest Deficit Amount (if any) for such Settlement
Date; provided that prior to such date the Borrower has received notice from the
Agent of the CP Conduit Rate for the related Interest Period; and
                    (ix) such other information respecting the compliance with
the terms of this Agreement or the other Transaction Documents or the condition
or operations, financial or otherwise, of the Borrower as the Agent may from
time to time reasonably request.
Each notice delivered pursuant to Clause (ii), (iii), (vi) and (ix) under this
Section shall be accompanied by a statement of the financial officer or
treasurer of the sole Member of the Borrower setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.
          (h) Separateness. (i) The Borrower shall at all times maintain at
least one Independent Manager who (x) is not currently and has not been during
the five years preceding the date of this Agreement an officer, director or
employee of an Affiliate of the Borrower or any Other Company, (y) is not a
current or former officer or employee of the Borrower, and (z) is not a
stockholder of any Other Company or any of their respective Affiliates; provided
that the Independent Manager may be an Affiliate of the Special Manager.
                    (ii) The Borrower shall not direct or participate in the
management of any Other Company’s operations; provided the foregoing shall not
affect TIN’s right to participate in the management of Other Company’s
operations.
                    (iii) The Borrower shall conduct its business from an office
separate from that of any Other Company (but which may be located in the same
facility as one or more Other Company). The Borrower shall use separate
stationery, invoices and checks and other business forms and a mailing address
separate from that of any Other Company.
                    (iv) The Borrower shall at all times be adequately
capitalized in light of its contemplated business.
                    (v) The Borrower shall at all times provide for its own
operating expenses and liabilities from its own funds.
                    (vi) The Borrower shall maintain its assets and transactions
separately from those of any Other Company and reflect such assets and
transactions in financial

25



--------------------------------------------------------------------------------



 



statements separate and distinct from those of any Other Company and evidence
such assets and transactions by appropriate entries in books and records
separate and distinct from those of any Other Company. The Borrower shall hold
itself out to the public under the Borrower’s own name as a legal entity
separate and distinct from any Other Company. The Borrower shall not hold itself
out as having agreed to pay, or as being liable, primarily or secondarily, for,
any obligations of any Other Company.
                    (vii) The Borrower shall not maintain any joint account with
any Other Company or become liable as a guarantor or otherwise with respect to
any Debt or contractual obligation of any Other Company.
                    (viii) The Borrower shall not make any payment or
distribution of assets with respect to any obligation of any Other Company or
grant an Adverse Claim on any of its assets to secure any obligation of any
Other Company.
                    (ix) The Borrower shall not make loans, advances or
otherwise extend credit to any Other Company.
                    (x) The Borrower shall hold regular duly noticed meetings of
its members and make and retain minutes of such meetings.
                    (xi) The Borrower shall have bills of sale (or similar
instruments of assignment) and, if appropriate, UCC-1 financing statements, with
respect to all assets purchased from any Other Company.
                    (xii) The Borrower shall not engage in any transaction with
any Other Company, except as permitted by this Agreement and as contemplated by
the Sale and Contribution Agreement.
                    (xiii) The Borrower shall take all reasonable steps to
maintain the its identity as a separate legal entity, including maintaining in
place all policies and procedures and taking all action, described in the
factual assumptions set forth in the opinion letter of Sutherland Asbill &
Brennan LLP, delivered on the date hereof, addressing the issues of substantive
consolidation as they may relate to the Borrower on the one hand and TIN on the
other hand.
          (i) Special Manager. The Borrower shall at all times maintain BSCS
2007-5, Inc., or a replacement acceptable to the Agent in its sole discretion,
as its “special manager” to perform the functions of the special manager under
the Operating Agreement (“Special Manager”).
          (j) Purchase Notes; Purchase Letters of Credit.
                    (i) The Borrower shall within one Business Day after the
earlier of the date the Borrower has knowledge or receives notice of the
occurrence of a Substitution Event (as defined in the applicable Purchase Note)
under a Purchase Note (the date of such knowledge or notice the “Knowledge
Date”), deliver written notice (with a copy to the Special Manager) to the maker
of such Purchase Note in the form of Annex F hereto.
                    (ii) The Borrower shall within two Business Days of the
Knowledge Date, deliver an action plan (which shall include, without limitation,
the banks being approached and the proposed dates of substitution) to the
Special Manager.

26



--------------------------------------------------------------------------------



 



                    (iii) The Borrower shall within thirty days of the Knowledge
Date, cause the issuance of a Substitute L/C by a Substitute LC Bank (as defined
in the applicable Purchase Note) pursuant to the Purchase Note.
                    (iv) If an Event of Default under a Purchase Note has
occurred, the Borrower shall send written notice to the maker of the applicable
Purchase Note to declare such Purchase Note to be immediately due and payable
within one Business Day of the Knowledge Date.
                    (v) If an event that permits a draw under a Purchase Letter
of Credit has occurred, the Borrower shall make a draw from the applicable L/C
Issuer under such Purchase Letter of Credit within two Business Days of the date
such event has occurred.
                    (vi) The Borrower will cause all payments in respect of the
Purchase Notes, the Purchase Letters of Credit, and the Collateral to be paid
into the Collection Account.
          (k) Sale and Contribution Agreement. The Borrower will not amend,
waive or modify any provision of the Sale and Contribution Agreement or waive
any default under the Sale and Contribution Agreement, without in each case the
prior written consent of the Majority Banks and the Agent. The Borrower will
perform all of its obligations under the Sale and Contribution Agreement in all
material respects and will enforce the Sale and Contribution Agreement in
accordance with its terms in all material respects.
          (l) Nature of Business. Except as otherwise contemplated in the
Operating Agreement, the Borrower will not engage in any business other than
(a) making, owning, controlling and disposing of, and exercising its rights
under, Permitted Investments (including any investment earnings thereon),
(b) holding, maintaining and managing the Collateral pursuant to the terms and
conditions set forth in the Security Agreement, (c) complying with its
obligations under the Transaction Documents and (d) activities directly
incidental to any of the foregoing. The Borrower will not create or form any
Subsidiary.
          (m) Mergers, Etc. The Borrower will not merge with or into or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions), all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets or capital stock or other
ownership interest of, or enter into any joint venture or partnership agreement
with, any Person.
          (n) Distributions, Etc. The Borrower will not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of membership
interests of the Borrower, or return any capital to its members as such, or
purchase, retire, defease, redeem or otherwise acquire for value or make any
payment in respect of any shares of any class of membership interests of the
Borrower or any warrants, rights or options to acquire any such membership
interests, now or hereafter outstanding; provided, however, that the Borrower
may make cash distributions on its membership interest on a Settlement Date or
within 45 days thereafter from amounts, if any, remaining after all amounts
payable by the Borrower to the Lenders and the Agent on the related Settlement
Date have been paid in full and provided further that (i) no default or Event of
Default shall then exist or would occur as a result of such distribution,
(ii) for purposes of a distribution within 45 days after a Settlement Date, such
amount is made with funds which could have been distributed on the related
Settlement Date and (iii) such distributions are in compliance with all
applicable law including the limited liability company law of the state of
Borrower’s formation.

27



--------------------------------------------------------------------------------



 



          (o) Debt. The Borrower will not create, incur, assume or permit to
exist any Debt, other than any Debt incurred pursuant to this Agreement.
          (p) Operating Agreement. The Borrower will not amend, waive or modify
any provision of its Operating Agreement without in each case the prior written
consent of the Majority Banks and the Agent.
          (q) Liens. The Borrower will not create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except the Liens created by the Security
Agreement.
          (r) Investments. The Borrower will not make or permit to remain
outstanding any Investments except Permitted Investments.
          (s) Transactions with Affiliates. The Borrower will not sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except transactions expressly
contemplated by the Transaction Documents.
          (t) Capital Expenditures. The Borrower will not make any Capital
Expenditures.
          (u) Sale and Lease-Back Transactions. The Borrower will not enter into
any arrangement, directly or indirectly, with any Person whereby it shall sell
or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property which it intends to use for substantially the same
purpose or purposes as the property being sold or transferred.
          (v) Bankruptcy. The Borrower will not, without the approval of each of
its members and its Independent Manager, (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other similar relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect; (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
seeking (a) liquidation, reorganization or other similar relief in respect of
the Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (b) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or for
a substantial part of its assets; (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or for a substantial part of its assets; (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding; (v) make a general assignment for the benefit of creditors; or
(vi) take any action for the purpose of effecting any of the foregoing.
          (w) No Amendments. The Borrower will not cause or consent to any
amendment or modification of or waiver under any of the Purchase Notes or the
Purchase Letters of Credit without the prior written approval of the Majority
Banks and the Agent. Nothing in this clause (w) shall prevent the Borrower from
replacing any Purchase Letter of Credit pursuant to the terms of Section 5.01(j)
hereof so long as the relevant Substitute L/C complies with the terms hereof and
is subject to a valid first and prior perfected security interest pursuant to
the Security Agreement.

28



--------------------------------------------------------------------------------



 



          (x) Bank Accounts. Except for the Bank Account listed on Schedule I,
the Borrower will not establish, create or maintain any Bank Accounts.
          (y) Use of Proceeds. The Company will use the proceeds of the Loans
only as provided in Section 4.1(x).
ARTICLE VI
[INTENTIONALLY BLANK]
ARTICLE VII
EVENTS OF DEFAULT
          SECTION 7.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
          (a) The Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise; or
          (b) The Borrower shall (i) fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement when and as the same shall become due and
payable or the Borrower or (ii) the Paying Agent (as defined in the applicable
Purchase Note) shall fail to make any required deposit in the Collection
Account, and such failure under clause (i) or (ii) shall continue unremedied for
a period of three or more Business Days; or
          (c) Any representation or warranty made or deemed made by the Borrower
or TIN (or any of its respective officers) under or in connection with this
Agreement or any other Transaction Document or any information or report
delivered by the Borrower or TIN pursuant to this Agreement or any other
Transaction Document shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; and such default shall
continue unremedied for a period of ten or more Business Days; or
          (d) The Borrower shall fail to perform or observe (i) any term,
covenant or agreement contained in this Agreement (other than as referred to in
Section 7.01(a) or Section 7.1(b) or clauses (ii) of this Section 7.01(d)) or
any other Transaction Document on its part to be performed or observed and any
such failure shall remain unremedied for 10 days after written notice thereof
shall have been given to the Borrower by the Agent, or (ii) any covenant
applicable to it contained in Sections 5.01(d), 5.01(i), 5.01(j), 5.01(k),
5.01(l), 5.01(m), 5.01(n), 5.01(o), 5.01(p) or 5.01(w); or
          (e) TIN shall fail to perform or observe any term, covenant or
agreement contained in any Transaction Document to which it is a party to be
performed or observed by it and such failure shall remain unremedied for ten
days after written notice thereof shall have been giving to TIN or the Sale and
Contribution Agreement shall cease to be in full force and effect; or

29



--------------------------------------------------------------------------------



 



          (f) The loans under the Timber Borrower Term Loan Agreement are
optionally prepaid in full and prior to such date TIN Timber Finance, LLC shall
not have executed an intercreditor agreement with respect to the purchase notes
held by it for the benefit of the Agent, such agreement to be in form and
substance satisfactory to the Agent; or
          (g) One or more judgments for the payment of money in an aggregate
amount in excess of $100,000 (except to the extent covered by insurance as to
which the insurer has acknowledged such coverage in writing) shall be rendered
against the Borrower or any combination thereof, and the same shall remain
undischarged for a period of ten consecutive days during which execution shall
not be effectively stayed, or any action shall be taken by a judgment creditor
to attach or levy upon any assets of the Borrower to enforce any such judgment;
or
          (h) Any party shall fail to observe or perform any covenant, condition
or agreement contained in any Transaction Document or the Sale and Contribution
Agreement (other than those specified in clause (a), (b), (d) or (e) of this
Section) and such failure shall continue for a period of 30 or more days after
notice thereof to the Borrower by the Agent or any Lender; or
          (i) Any material breach of the Operating Agreement; or
          (j) An involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other similar
relief in respect of the Borrower or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of 60 or more
days or an order or decree approving or ordering any of the foregoing shall be
entered; or
          (k) The Borrower shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other similar relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (k) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or
          (l) The Borrower shall become unable, admit in writing its inability
or fail generally, to pay its debts as they become due; or
          (m) The Security Agreement shall, at any time after its execution and
delivery and for any reason other than as a direct result of action or, in the
case of a failure to perform any action required expressly by the terms of the
Security Agreement, inaction of the Agent or any Lender, cease (i) to create a
valid and perfected security interest in the property purported to be subject
thereto having the priority provided for therein or (ii) to be in full force and
effect or shall be declared null and void, or the validity or enforceability
thereof shall be contested in writing by the Borrower, or the Borrower shall
deny that it has any further liability or obligation thereunder; or
          (n) A Purchase Note Event of Default shall occur; provided that (A) if
such Purchase Note Event of Default relates solely to a failed Substitution of
an LC Bank and, within two

30



--------------------------------------------------------------------------------



 



days of such Purchase Note Event of Default, (i) the related Purchase Letter of
Credit is drawn in full by the Borrower and (ii) the proceeds of such draw are
used to prepay a principal amount of the Loans equal to the face amount of such
Purchase Letter of Credit, then such Purchase Note Event of Default (but not any
other existing or thereafter arising Purchase Note Event of Default) shall be
deemed to be cured; and provided that Borrower shall not be permitted to effect
more than one cure under the foregoing proviso during the term of this Agreement
and (B) a Purchase Note Event of Default which arises solely as a result of the
Maker’s failure to deliver financial statements under the Purchase Note shall
not be an Event of Default hereunder; or
          (o) An Event of Default under the Timber Borrower Term Loan Agreement
shall have occurred; or
          (p) On any date that the Borrower Accrued Interest Amount on such date
shall exceed an amount equal to (x) the aggregate outstanding undrawn amount of
the Purchase Letters of Credit on such date minus (y) the outstanding principal
on the Loan on such date;
          then (I) upon the occurrence of any such event (other than an event
with respect to the Borrower described in clause (j) or (k) of this Section),
and at any time thereafter during the continuance of such event, the Agent may,
and at the request of the Majority Banks shall, by notice to the Borrower,
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, and (II) upon the
occurrence of any event with respect to the Borrower described in clause (j) or
(k) of this Section, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall forthwith automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. If (i) an Event of Default shall have occurred
and be continuing and (ii) the Borrower does not promptly take all action
required to accelerate the maturity of any Purchase Note or make demand for
payment in accordance with the instructions of the Agent hereunder to the extent
the same can be accelerated or payments can be requested in accordance with
their terms, the Agent is hereby authorized to take such action in its own name
or in the name of and on behalf of the Borrower, which authorization is
irrevocable and coupled with an interest. Without limiting the foregoing, the
Borrower shall forthwith deliver to the Agent a copy of each notice or demand
under the preceding sentence.
ARTICLE VIII
THE AGENT
          SECTION 8.01. Authorization and Action. Each Lender hereby appoints
and authorizes the Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Transaction Documents as
are delegated to the Agent by the terms hereof or thereof, together with such
powers as are reasonably incidental thereto. The Agent reserves the right, in
its sole discretion (subject to Section 10.01), to agree to any amendment,
modification or waiver of the provisions of this Agreement or any instrument or
document delivered pursuant hereto, and also to exercise any rights and remedies
available under this Agreement and the other Transaction Documents or pursuant
to applicable law. As to any matters not expressly provided for by this
Agreement or the other

31



--------------------------------------------------------------------------------



 



Transaction Documents (including, without limitation, enforcement of this
Agreement or the other Transaction Documents), the Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Banks and such instructions
shall be binding upon all Lenders; provided, however, that the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement, the other Transaction Documents or
applicable law.
          SECTION 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as Agent under or in connection with this
Agreement or any other Transaction Document, except for its or their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, the Agent: (a) may consult with legal counsel (including counsel for
the Borrower), independent certified public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Lender
(whether written or oral) and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any other Transaction Document; (c) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement on the part of
the Borrower or to inspect the property (including the books and records) of the
Borrower; (d) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(e) shall incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or parties.
          SECTION 8.03. CNAI and Affiliates. The obligation of Citibank to make
Loans under this Agreement may be satisfied by CNAI or any of its Affiliates.
With respect to any Loans, CNAI shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Agent. CNAI and any of its Affiliates may generally engage in any kind of
business with the Borrower, any of their respective Affiliates and any Person
who may do business with or own securities of the Borrower or any of their
respective Affiliates, all as if CNAI were not the Agent and without any duty to
account therefor to the Lenders.
          SECTION 8.04. Bank’s Lending Decision. Each Lender acknowledges that
it has, independently and without reliance upon the Agent, any of its Affiliates
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement.
Each Lender also acknowledges that it will, independently and without reliance
upon the Agent, any of its Affiliates or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement.
          SECTION 8.05. Indemnification of Agent. Each Lender agrees to
indemnify the Agent (to the extent not reimbursed by the Borrower), ratably
according to the amount of its Lender Commitment (or, if the Bank Commitments
have been terminated, then ratably according to the respective Loans (or
interests therein) made by it), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or the other Transaction Documents or any action taken or
omitted by the Agent under this Agreement or the other Transaction Documents,
provided that no Lender

32



--------------------------------------------------------------------------------



 



shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct.
ARTICLE IX
INDEMNIFICATION
          SECTION 9.01. Indemnities by the Borrower. Without limiting any other
rights that the Agent, the Lenders, any of their respective Affiliates or
members or any of their respective officers, directors, employees or advisors
(each, an “Indemnified Party”) may have hereunder or under applicable law, the
Borrower hereby agrees to indemnify each Indemnified Party from and against any
and all claims, losses and liabilities (including reasonable attorneys’ fees)
(all of the foregoing being collectively referred to as “Indemnified Amounts”)
arising out of or resulting from this Agreement or the other Transaction
Documents or the use of proceeds of the Loans, excluding, however,
(a) Indemnified Amounts to the extent found in a final non-appealable judgment
of a court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of such Indemnified Party, or (b) any income
taxes or any other tax or fee measured by income incurred by such Indemnified
Party arising out of or as a result of this Agreement or the making of Loans.
Without limiting or being limited by the foregoing, the Borrower shall pay on
demand to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:
                    (i) any representation or warranty or statement made or
deemed made by the Borrower (or any of its officers) under or in connection with
this Agreement or any of the other Transaction Documents which shall have been
incorrect in any material respect when made;
                    (ii) the failure by the Borrower to comply with any
applicable law, rule or regulation with respect to any Loan proceeds;
                    (iii) the failure to vest in the Lenders a perfected
security interest in the Collateral;
                    (iv) the failure to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to the
Borrower, whether at the time of the Borrowing or at any subsequent time;
                    (v) any dispute, claim, offset or defense (other than
discharge in bankruptcy of a Buyer or an L/C Issuer) of a Buyer or an L/C Issuer
to the payment of the Collateral;
                    (vi) any failure of the Borrower to perform its duties or
obligations in accordance with the provisions hereof or to perform its duties or
obligations under any other Basic Document; or
                    (vii) any failure of the Borrower to comply with its
covenants contained in this Agreement or any other Transaction Document.
          SECTION 9.02. Indemnities by TIN. Without limiting any other rights
that the Indemnified Parties may have under the Basic Documents or under
applicable law, TIN shall pay on

33



--------------------------------------------------------------------------------



 



demand to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:
                    (i) any representation or warranty or statement made or
deemed made by TIN or the Borrower (or any of its officers) under or in
connection with this Agreement or any of the other Basic Documents which shall
have been incorrect in any material respect when made;
                    (ii) any investigation, litigation or proceeding related to
this Agreement or the use of proceeds of the Sale and Contribution or the
ownership of the Purchase Notes or Letters of Credit or collections with respect
thereto (including, without limitation, in connection with the preparation of a
defense or appearing as a third party witness in connection therewith and
regardless of whether such investigation, litigation or proceeding is brought by
the TIN, an Indemnified Party or any other Person or an Indemnified Party is
otherwise a party thereto);
                    (iii) any failure of TIN to perform its duties or
obligations under any Basic Document;
                    (iv) the failure of TIN to at all times maintain, directly
or indirectly, its 100% ownership interest in the Borrower or TIN shall grant,
create, incur assume or suffer to exist any Lien on such interest in the
Borrower; or
                    (v) any failure by TIN to take all reasonable steps to
maintain the Borrower’s identity as a separate legal entity, including
maintaining in place all policies and procedures and taking all action,
described in the factual assumptions set forth in the opinion letter of
Sutherland Asbill & Brennan LLP, delivered on the date hereof, addressing the
issues of substantive consolidation as it may relate to TIN on the one hand and
the Borrower on the other hand.
          It is expressly agreed and understood by the parties hereto (i) that
the foregoing indemnification is not intended to, and shall not, constitute a
guarantee of (A) the collectibility or payment of the Purchase Notes and the
Letters of Credit or (B) the Borrower’s obligations hereunder and (ii) that
nothing in this Section 9.02 shall require TIN to indemnify any Person (A) for
damages, losses, claims or liabilities or related costs or expenses to the
extent found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct, or (B) for any income taxes or franchise taxes incurred by such
Person arising out of or as a result of the Basic Documents.
          SECTION 9.03. Representation and Warranty of TIN. TIN hereby
represents and warrants to the Agent and the Lenders that TIN will account for
the transactions contemplated by the Basic Documents on its financial statements
in accordance with GAAP. TIN presently anticipates that, under current GAAP, the
financial statements of TIN and the Borrower will be included in consolidated or
combined financial statements with one or more of their Affiliates, and that
such consolidated or combined financial statements will appropriately reflect
the sale and contribution of the Purchase Notes and the Purchase Letters of
Credit under the Sale and Contribution Agreement by reasonably disclosing in a
manner consistent with GAAP that the Purchase Notes and the Purchase Letters of
Credit are owned by a Person other than TIN.

34



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          SECTION 10.01. Amendments, Etc. No amendment or waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall be effective unless in a writing signed by the Agent, as agent
for the Lenders (and, in the case of any amendment, also signed by the Borrower;
provided, however, that the Agent shall not amend, modify or waive any provision
of this Agreement in any way which would (i) reduce the principal amount of any
Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(ii) postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or reduce the amount of
or waive or excuse any such payment, or postpone the scheduled date of
expiration of any Bank Commitment, without the written consent of each Lender
affected thereby, (iii) alter the manner in which payments or prepayments of
principal, interest or other amounts hereunder shall be applied as among the
Lenders without the written consent of each Lender, (iv) change any of the
provisions of this Section 10.01 or the definition of the term “Majority Banks”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, (v) release the Collateral (except
in accordance with the express terms of the Security Agreement), or waive,
alter, amend or change in any manner any provision of the Security Agreement, or
alter the provisions of Section 5.01(h) hereof, without the written consent of
each Lender or (vi) increase the Bank Commitment of any Lender without the
written consent of such Lender; and provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the Agent
hereunder or under the Security Agreement without the prior written consent of
the Agent. This Agreement and the other Basic Documents constitute the entire
agreement among the parties with respect to the subject matter hereof and
thereof.
          SECTION 10.02. Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and faxed or delivered, to each party hereto,
at its address set forth on Schedule II hereto or at such other address as shall
be designated by such party in a written notice to the other parties hereto.
Notices and communications by facsimile shall be effective when sent (and shall
be followed by hard copy sent by regular mail), and notices and communications
sent by other means shall be effective when received.
          SECTION 10.03. Assignability. (a) This Agreement and the Lenders’
rights and obligations herein shall only be assignable to Eligible Assignees by
the Lenders and their successors and assigns. Each assignor of a Loan or any
interest therein shall notify the Agent and the Borrower of any such assignment.
Each assignor of a Loan or any interest therein may, in connection with any such
assignment, disclose to the assignee or potential assignee any information
relating to the Borrower; provided that, prior to any such disclosure, the
assignee or potential assignee agrees to preserve the confidentiality of any
such information which is confidential in accordance with the provisions of
Section 10.06 hereof.
          (b) Each Bank Lender may assign to any Eligible Assignee or to any
other Bank Lender all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Bank
Commitment); provided, however, that
                    (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement,

35



--------------------------------------------------------------------------------



 



                    (ii) the amount being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than the lesser of (x)
$10,000,000 and (y) all of the assigning Bank Lender’s Bank Commitment, and
                    (iii) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$2,500.
          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Bank Lender
hereunder and (y) the assigning Bank Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish such rights and be released from such obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Bank Lender’s rights and obligations under
this Agreement, such Bank Lender shall cease to be a party hereto).
          (c) The Agent shall maintain at its address referred to in
Section 10.02 of this Agreement a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Bank Lenders and the Bank Commitment of each Bank Lender
from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Bank Lenders may treat each person whose name is
recorded in the Register as a Bank Lender under this Agreement for all purposes
of this Agreement. The Register shall be available for inspection by the
Borrower or any Bank Lender at any reasonable time and from time to time upon
reasonable prior notice. Upon its receipt of an Assignment and Acceptance
executed by an assigning Bank Lender and an Eligible Assignee, the Agent shall,
if such Assignment and Acceptance has been completed, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt notice thereof to the Borrower.
          (d) Notwithstanding any other provision of this Section 10.03, any
Bank Lender may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to interest) under
this Agreement to secure obligations of such Bank Lender to a Federal Reserve
Bank, without notice to or consent of the Borrower or the Agent; provided that
no such pledge or grant of a security interest shall release a Bank Lender from
any of its obligations hereunder.
          (e) Each Bank Lender may sell participations, to one or more banks or
other entities which are Eligible Assignees, in or to all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Bank Commitment or interests therein owned by it); provided,
however, that
                    (i) such Bank Lender’s obligations under this Agreement
(including, without limitation, its Bank Commitment to the Borrower hereunder)
shall remain unchanged, and
                    (ii) such Bank Lender shall remain solely responsible to the
other parties to this Agreement for the performance of such obligations.

36



--------------------------------------------------------------------------------



 



The Agent, the other Bank Lenders and the Borrower shall have the right to
continue to deal solely and directly with such Bank Lender in connection with
such Bank Lender’s rights and obligations under this Agreement.
          (f) This Agreement and the rights and obligations of the Agent herein
shall be assignable by the Agent and its successors and assigns.
          (g) The Borrower may not assign its rights or obligations hereunder or
any interest herein without the prior written consent of the Agent.
          (h) Conduit Lenders may, without the consent of the Borrower, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of its rights and obligations hereunder; provided that
following the sale of a participation under this Agreement (i) the obligations
of the Conduit Lenders shall remain unchanged, (ii) the Conduit Lenders shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent, and the Bank Lenders shall
continue to deal solely and directly with the Conduit Lenders in connection with
the Conduit Lender’s rights and obligations under this Agreement. Any agreement
or instrument pursuant to which the Conduit Lender sells such a participation
shall provide that the Participant shall not have any right to direct the
enforcement of this Agreement or the other Transaction Documents or to approve
any amendment, modification or waiver of any provision of this Agreement or the
other Transaction Documents; provided that such agreement or instrument may
provide that the Conduit Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) reduces the
principal and interest on such Loan or (ii) reduces any fees payable by the
Borrower to the Agent (to the extent relating to payments to the Participant) or
delays any scheduled date for payment of such fees. The Borrower acknowledges
and agrees that Conduit Lender’s source of funds may derive in part from its
Participants. Accordingly, references in Sections 2.06, 2.07, 2.08, 9.01 and
10.04 and the other terms and provisions of this Agreement and the other
Transaction Documents to determinations, reserve and capital adequacy
requirements, expenses, increased costs, reduced receipts and the like as they
pertain to the Conduit Lenders shall be deemed also to include those of its
Participants; provided that the Borrower shall not be required to pay higher
costs, expenses and indemnification amounts pursuant to this sentence than would
be required to be paid by the Borrower in the absence of the sale of any
participation by the Conduit Lender to a Participant as contemplated by this
Section 10.03(h). The Conduit Lender or the Agent may, in connection with any
such participation, disclose to Participants and potential Participants any
information relating to the Borrower; provided that, prior to any such
disclosure, such Participant or potential Participant agrees to preserve the
confidentiality of any such information which is confidential in accordance with
the provisions of Section 10.06 hereof.
          SECTION 10.04. Costs, Expenses and Taxes. (a) In addition to the
rights of indemnification granted under Section 9.01 hereof, the Borrower agrees
to pay on demand (i) all costs and expenses in connection with the preparation,
execution and delivery of this Agreement and the other Basic Documents,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Agent, CNAI, the Lender and Citibank with respect thereto and
with respect to advising the Agent, CNAI, the Lender and Citibank as to their
rights and remedies under this Agreement, and (ii) all costs and expenses
(including reasonable counsel fees and expenses), of the Agent, CNAI and the
Lenders in connection with the enforcement of this Agreement and the other Basic
Documents.
          (b) In addition, the Borrower shall pay any and all Liquidation Fees
payable on a reduction of the Loans.

37



--------------------------------------------------------------------------------



 



          SECTION 10.05. No Proceedings; Waiver of Consequential Damages.
(a) Each of the Borrower, the Agent, each Lender and each assignee of the Loans
hereby agrees that it will not institute against, or join any other Person in
instituting against, the Conduit Lenders a bankrupt or insolvent proceeding, or
seek liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property so long as any commercial paper or other senior indebtedness issued by
the Conduit Lender shall be outstanding or there shall not have elapsed one year
plus one day since the last day on which any such commercial paper or other
senior indebtedness shall have been outstanding.
          (b) The Borrower agree that no Indemnified Party shall have any
liability to them or any of their securityholders or creditors in connection
with this Agreement, the other Transaction Documents or the transactions
contemplated thereby on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).
          SECTION 10.06. Confidentiality. (a) Each of the Borrower and TIN
agrees to maintain the confidentiality of this Agreement and the Fee Letter in
communications with third parties and otherwise; provided that this Agreement
may be disclosed (i) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Agent, (ii) to the legal counsel and auditors of
the Borrower and TIN if they agree to hold it confidential and (iii) to the
extent required by applicable law or regulation or by any court, regulatory body
or agency having jurisdiction over such party (including the New York Stock
Exchange); and provided, further, that such party shall have no obligation of
confidentiality in respect of any information which may be generally available
to the public or becomes available to the public through no fault of such party.
          (b) Notwithstanding any other provision herein or in any other
Transaction Document, each Lender and the Agent hereby confirms that the
Borrower (and each employee, representative or other agent of each such party)
may disclose to any and all Persons, without limitation of any kind, the U.S.
tax treatment and U.S. tax structure of the transaction contemplated by this
Agreement and the other Transaction Documents.
          SECTION 10.07. No Deemed Waivers; Remedies Cumulative. No failure or
delay by the Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Agent
and the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 10.01, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan shall not be construed as a waiver of any Default,
regardless of whether the Agent or any Lender may have had notice or knowledge
of such Default at the time.
          SECTION 10.08. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE

38



--------------------------------------------------------------------------------



 



STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION,
EXCEPT TO THE EXTENT THAT, PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE
PERFECTION AND THE EFFECT OF PERFECTION OR NONPERFECTION OF THE INTERESTS OF THE
LENDERS IN THE LOANS AND THE SALE AND CONTRIBUTION AGREEMENT ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
          SECTION 10.09. Execution in Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
          SECTION 10.10. Survival of Termination. The provisions of
Sections 2.06, 2.07, 9.01, 10.04, 10.05 and 10.06 shall survive any termination
of this Agreement.
          SECTION 10.11. Consent to Jurisdiction. (a) Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to this Agreement or the other Transaction Documents, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          (b) The Borrower consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to it at its
address specified in Section 10.02. Nothing in this Section 10.11 shall affect
the right of the Lenders or the Agent to serve legal process in any other manner
permitted by law.
          SECTION 10.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.
          SECTION 10.13. Agreement Regarding Certain Post-Closing Matters. Each
of the parties hereto hereby agrees that following the Effective Date it will
negotiate in good faith:

  (i)   the terms of either an amendment to the Account Control Agreement or
written direction to the account bank thereunder in form and substance mutually
acceptable to each of the parties hereto the purpose of which shall be to permit
Borrower to provide payment and transfer instructions with respect to amounts on
deposit in the Collection Account prior to delivery of notice by the Agent to
the account bank that Borrower’s right to deliver such instructions has been
terminated (such notice to be deliverable only following the occurrence of an
Incipient Event of Default or Event of Default hereunder);

39



--------------------------------------------------------------------------------



 



  (ii)   if requested by the Borrower, the terms of an account control agreement
for the establishment by the Borrower of a “Securities Account” (as defined in
the Security Agreement) and the terms of an amendment to this Agreement and the
Security Agreement to reflect the establishment of such Securities Account;    
(iii)   such other amendments to this Agreement and the Security Agreement as
may be necessary in connection with the foregoing, including, if requested by
the Agent, an amendment to the definition of Cash Equivalents;     provided,
that as a condition to the execution of any such amendments, letters or
agreements, the Agent and the Lenders shall receive such officer’s certificates,
opinions of counsel and other documents as they shall reasonably request.

[Remainder of the Page Intentionally Blank]

40



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

             
BORROWER:
  TIN LAND FINANCING, LLC
 
           
 
  By:   TIN Inc., its Sole Member    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
AGENT:
  CITICORP NORTH AMERICA, INC.,     as Agent
 
           
 
  By:        
 
           
 
      Name: Michael Storm    
 
      Title: Vice President and Managing Director    
 
           
BANK LENDER:
  CITIBANK, N.A.
 
           
 
  By:        
 
           
 
      Name: Michael Storm    
 
      Title: Vice President and Managing Director    
 
           
Solely for purposes of Section 9.02 and 9.03:
  TIN, INC.
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Land Term Loan Agreement

41



--------------------------------------------------------------------------------



 



              CONDUIT LENDER:   CAFCO, LLC
 
                By: Citicorp North America, Inc.,     as Attorney-in-fact
 
           
 
  By:        
 
           
 
      Name: Michael Storm    
 
      Title: Vice President and Managing Director    
 
            CONDUIT LENDER:   CHARTA, LLC
 
                By: Citicorp North America, Inc.,     as Attorney-in-fact
 
           
 
  By:        
 
           
 
      Name: Michael Storm    
 
      Title: Vice President and Managing Director    
 
            CONDUIT LENDER:   CIESCO, LLC
 
                By: Citicorp North America, Inc.,     as Attorney-in-fact
 
           
 
  By:        
 
           
 
      Name: Michael Storm    
 
      Title: Vice President and Managing Director    
 
            CONDUIT LENDER:   CRC FUNDING, LLC
 
                By: Citicorp North America, Inc.,     as Attorney-in-fact
 
           
 
  By:        
 
           
 
      Name: Michael Storm    
 
      Title: Vice President and Managing Director    

Land Term Loan Agreement

42



--------------------------------------------------------------------------------



 



SCHEDULE I
Bank Accounts

              Name and Address         of   Name of   Account Bank(s)  
Accountholder   Number(s)
JPMorgan Chase Bank, N.A
  TIN Land Financing, LLC     777163601  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Addresses

     
Borrower:
  TIN Land Financing, LLC
 
  c/o TIN Inc.
 
  1300 MoPac Expressway South 
 
  Austin, TX 78746
 
   
Conduit Lender:
  CAFCO, LLC
 
  450 Mamaroneck Avenue 
 
  Harrison, N.Y. 10528
 
  Attention: Global Securitization
 
  Facsimile No. 914-899-7890
 
   
Conduit Lender:
  CHARTA, LLC
 
  450 Mamaroneck Avenue 
 
  Harrison, N.Y. 10528
 
  Attention: Global Securitization
 
  Facsimile No. 914-899-7890
 
   
Conduit Lender:
  CRC Funding, LLC
 
  450 Mamaroneck Avenue 
 
  Harrison, N.Y. 10528
 
  Attention: Global Securitization
 
  Facsimile No. 914-899-7890
 
   
Agent:
  Citicorp North America, Inc., as Agent
 
  450 Mamaroneck Avenue 
 
  Harrison, N.Y. 10528
 
  Attention: Global Securitization
 
  Facsimile No. 914-899-7890
 
   
Bank Lender:
  Citibank, N.A.
 
  450 Mamaroneck Avenue 
 
  Harrison, N.Y. 10528
 
  Attention: Global Securitization
 
  Facsimile No. 914-899-7890

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Borrower UCC Information

     
Name:
  TIN Land Financing, LLC
 
   
Address:
  1300 MoPac Expressway South, Austin, Texas 78746 
 
   
Jurisdiction of Organization:
  Delaware
 
   
UCC Filing Office:
   

 



--------------------------------------------------------------------------------



 



ANNEX E
FORM OF BORROWING REQUEST
November 29, 2007
To: Citicorp North America Inc., as Agent
450 Mamaroneck Avenue
Harrison, N.Y. 10528
Attention: Global Securitization
Fax: (914) 899-7890
Re: Borrowing under the Term Loan Agreement, dated as of December 3, 2007 (the
“Term Loan Agreement”), among TIN Land Financing, LLC (the “Borrower”), CAFCO,
LLC, CHARTA, LLC, CRC Funding, LLC, Citibank, N.A., Lender parties thereto and
Citicorp North America, Inc., as Agent.
Ladies and Gentlemen:
     The Issuer hereby requests a Borrowing pursuant to Section 2.02 of the Term
Loan Agreement.
     1. The date for the Borrowing requested hereby is December 3, 2007, which
is a Business Day permitted as a date of Borrowing pursuant to Section 2.02(a)
of the Term Loan Agreement.
     2. The funds from the Borrowing should be deposited into the following
account located in the United States of America:
Name of Account:
Account number:
Name of depositary institution:
Address of depositary institution
ABA number:
Contact:
     3. The undersigned hereby certifies and represents that each of the
applicable conditions set forth in Article III of the Term Loan Agreement will
be satisfied on December 3, 2007.
     4. The undersigned hereby agrees that in connection with the foregoing, to
induce the Lenders to make Loans under the Term Loan Agreement, the Borrower
hereby agrees to compensate the Lenders for any loss, cost and expense
attributable to the failure of such Loans to be borrowed on December 3, 2007 for
any reason (other than a breach by the Lender of its obligations to make such
Loans), such compensation to be in the amount determined by each Lender acting
in good faith.

 



--------------------------------------------------------------------------------



 



Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Term Loan Agreement.

                  Very truly yours,    
 
                TIN LAND FINANCING, LLC, as Borrower    
 
                By: TIN Inc., as sole Member    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Solely for purposes of Section 4:
TIN Inc.

         
By:
       
Name:
 
 
   
Title:
       

 